Exhibit 10.18







FIRST AMENDMENT

TO

PURCHASE AND SALE CONTRACT










This First Amendment to Purchase and Sale Contract is made and entered into
effective as of August 14, 2008, by and between ORP THREE L.L.C., a Maryland
limited liability company (“Seller”), and NIGHTHAWK PROPERTIES, LLC, a Minnesota
limited liability company, and OSPREY PROPERTIES LIMITED PARTNERSHIP, LLLP, a
Minnesota limited liability limited partnership (collectively, “Purchaser”).




BACKGROUND




Seller and Purchaser entered into a  Purchase and Sale Contract dated August 12,
2008, as amended by this First Amendment to Purchase and Sale Contract dated
August 14, 2008 (collectively, the “Purchase Contract”).  Under the Purchase
Contract, Seller agrees to sell to Purchaser certain real estate legally
described in the Purchase Contract, located in the City of Burnsville, Hennepin
County, Minnesota, known as the Raven Hill Apartments (the “Property”).




Purchaser and Seller wish to modify and amend the Purchase Contract to extend
the expiration of the Feasibility Period from Friday, August 15, to Wednesday,
August 20, to accommodate non-invasive environmental testing by Purchaser.  




AGREEMENT




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties mutually agree as follows:




1.

Amend Section 3.1.  Section 3.1 is hereby amended to change the date on which
the Feasibility Period expires from August 15, 2008, to August 20, 2008.  




2.

Purchase Contract Effective.   The Purchase Contract, as modified and amended
hereby, is hereby confirmed and ratified.  Except as amended hereby, the
Purchase Contract is and will remain in full force and effect pursuant to its
terms.




3.

Signatures in Counterparts and By Facsimile.  The undersigned agree that this
instrument may be signed in any number of counterparts, each of which will
constitute an original, and that a facsimile copy of any signature of any party
will be deemed as enforceable and effective as an original signature.  All such
counterparts together will constitute one and the same instrument.








IN WITNESS WHEREOF, to evidence their agreement to the foregoing, the parties
have duly executed this Amendment effective as of the date first indicated
above.

 

SELLER:




ORP THREE L.L.C.,

a Maryland limited liability company




By: /s/ Michael Hornbrook




Its:  Senior Vice President




PURCHASER:




NIGHTHAWK PROPERTIES, LLC,

a Minnesota limited liability company




            By:  /s/ James R. Riley




Its:  Chief Manager/President




OSPREY PROPERTIES LIMITED PARTNERSHIP, LLLP,

a Minnesota limited liability limited partnership




By:

Riley Family Corporation,

its General Partner




            By:  /s/ James R. Riley




Its:

President



























